     Case 18-50271            Doc 10       Filed 12/17/18         EOD 12/17/18 09:41:53               Pg 1 of 5



                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

IN RE:                                    )
                                          )
ITT EDUCATIONAL SERVICES, INC., et al. 1  )                               Case No. 16-07207-JMC-7A
                                          )
      Debtors.                            )                               Jointly Administered
__________________________________________)
                                          )
DEBORAH J. CARUSO, as CHAPTER 7           )
TRUSTEE for ITT EDUCATIONAL               )
SERVICES, INC., ESI SERVICE CORP. and     )
DANIEL WEBSTER COLLEGE, INC.,             )
                                          )
                  Plaintiff,              )                               Adversary No. 18-50271
                                          )
      vs.                                 )
                                          )
UNITED STATES DEPARTMENT OF               )
EDUCATION,                                )
                                          )
                  Defendant.              )

         AGREED MOTION TO EXTEND STAY OF ADVERSARY PROCEEDING

         Plaintiff Deborah J. Caruso, (“Trustee” or “Plaintiff”), as chapter 7 trustee in the above-

captioned cases of ITT Educational Services, Inc., (“ITT”), ESI Service Corp. and Daniel

Webster College, Inc. (collectively referred to herein as either ITT or “Debtors”) and Defendant

United States Department of Education (the “ED” or “Defendant”), by and through undersigned

counsel, jointly move this Court for an order (the “Motion”), extending the stay of all

proceedings in this adversary proceeding (the “Adversary Proceeding”) to allow for the

completion of settlement negotiations.




1
 The debtors in these cases, along with the last four digits of their respective federal tax identification numbers are
ITT Educational Services, Inc. [1311]; ESI Service Corp. [2117]; and Daniel Webster College, Inc. [5980].
    Case 18-50271        Doc 10     Filed 12/17/18      EOD 12/17/18 09:41:53         Pg 2 of 5



       1.      On September 16, 2016 (i.e., the Petition Date), the Debtors each filed in this

Court voluntary petitions for relief under chapter 7 of title 11 of the United States Code (11

U.S.C. §101 et seq., the “Bankruptcy Code”).

       2.      On September 7, 2018, Plaintiff initiated this Adversary Proceeding against the

ED seeking various relief, including, without limitation, to recover a transfer of approximately

$79,707,879 that ITT transferred to the ED on or about December 17, 2015, and a second

transfer of approximately $14,646,101 that ITT transferred to the ED on or about July 20, 2016.

       3.      On September 12, 2018, the Court entered an Order Granting Agreed Motion for

Stay of Adversary Proceeding (the “Initial Stay Order”) [Doc 8], staying all proceedings in this

Adversary Proceeding until the earlier of (i) thirty (30) days after either party has given written

notice to the other party to terminate pending settlement discussions, or (ii) 120 days from entry

of the Initial Stay Order. The Initial Stay Order expressly permitted the parties to seek jointly or

individually a further extension of these deadlines.

       4.      The current stay pursuant to the Initial Stay Order is set to expire on January 10,

2019. The parties continue to work together diligently to consensually resolve this matter

without further litigation, and have tentatively agreed on the main terms for a settlement subject

to the United States obtaining all approvals required to agree to the settlement and the Trustee

obtaining approval from this Court.

       5.      The parties believe that efforts would be best directed towards finalizing the

parties’ proposed settlement. Accordingly, extending the stay beyond January 10, 2019 is

appropriate to provide the parties the time to continue negotiating, to memorialize potential

settlement terms, and obtain the requisite authorization needed to enter into a settlement.




                                                  2
     Case 18-50271         Doc 10     Filed 12/17/18     EOD 12/17/18 09:41:53          Pg 3 of 5



        6.      Accordingly, the parties have agreed to extend the stay as provided in the Initial

Stay Order as follows:

                a.       The stay as provided in the Initial Stay Order will remain effective as of

the date of the filing of Plaintiff’s Adversary Complaint (“Complaint”) [Doc 1], and will be

extended to stay all proceedings in the Adversary Proceeding, including without limitation the

Court’s entry of a scheduling order under Fed. R. Civ. P. 16, as incorporated by Fed. R. Bankr.

P. 7016, and the requirements imposed by Fed. R. Civ. P. 26, as incorporated by Fed. R. Bankr.

P. 7026, until the earlier of (i) thirty (30) days after either party has given written notice to the

other party to terminate pending settlement discussions, or (ii) 120 days from the entry of the

Court’s order on the Motion;

                b.       For the avoidance of doubt, while the stay is in effect, (a) the time period

in which the Plaintiff may amend the Complaint under Fed. R. Civ. P. 15(a)(1)(A), as made

applicable by Bankr. R. 7015, should be tolled, and (b) the time period in which the ED must file

a responsive pleading or a motion with respect to the Complaint under Fed. R. Bankr. P. 7012,

should be tolled.

                c.       The stay willnot prejudice any motion by the ED to withdraw the

reference of the Adversary Proceeding.

        7.      This motion does not attempt or otherwise purport to eliminate, reduce or impair

any claims or defenses by any party, including without limitation, Plaintiff’s rights to file an

amendment to the Complaint in accordance with Fed. R. Civ. P. 15, as made applicable by Fed.

R. Bankr. P. 7015, or Defendant’s rights to file a responsive pleading or other motion with

respect to the Complaint in accordance with Fed. R. Bankr. P. 7012.




                                                   3
    Case 18-50271        Doc 10      Filed 12/17/18      EOD 12/17/18 09:41:53         Pg 4 of 5



       8.      Nothing in this motion shall preclude the parties’ ability to seek jointly or

individually a further extension of the deadlines set forth in paragraph 6, above.

       WHEREFORE, the parties hereby request that the Court enter an order:

       a.      Directing that the stay as provided in the Initial Stay Order will remain effective

as of the date of the filing of the Complaint, and is extended to stay all proceedings in the

Adversary Proceeding, including without limitation the Court’s entry of a scheduling order under

Fed. R. Civ. P. 16, as incorporated by Fed. R. Bankr. P. 7016, and the requirements imposed by

Fed. R. Civ. P. 26, as incorporated by Fed. R. Bankr. P. 7026, until the earlier of (i) thirty (30)

days after either party has given written notice to the other party to terminate pending settlement

discussions, or (ii) 120 days from the entry of the Court’s order on the Motion;

       b.      Tolling, while the stay is in effect, (i) the time period in which the Trustee may

amend the complaint under Fed. R. Civ. P. 15(a)(1)(A), as made applicable by Bankr. R. 7015,

and (ii) the time period in which the ED must file a responsive pleading or a motion with respect

to the complaint under Fed. R. Bankr. P. 7012.

       c.      Providing that the Trustee shall not rely on the stay to oppose any motion by the

ED to withdraw the reference of the Adversary Proceeding.

       d.      Granting such other and further relief as is just and proper.

Dated: December 17, 2018                           Respectfully submitted,

JOSEPH H. HUNT                                        /s/ John C. Hoard      ________________
Assistant Attorney General                            Deborah J. Caruso (Atty. No. 4273-49
                                                      John C. Hoard (Atty. No. 8024-49)
JOSH J. MINKLER                                       Meredith R. Theisen (Atty. No. 28804-49)
United States Attorney                                RUBIN & LEVIN, P.C.
                                                      135 N. Pennsylvania Street, Suite 1400
/s/ David H. DeCelles                                 Indianapolis, Indiana 46204
RUTH A. HARVEY                                        Telephone: (317) 634-0300
LLOYD H. RANDOLPH                                     Facsimile: (317) 263-9411
JOHN KRESSE

                                                  4
      Case 18-50271                 Doc 10         Filed 12/17/18              EOD 12/17/18 09:41:53                     Pg 5 of 5



DAVID H. DECELLES                                                                          --and--
DANIELLE PHAM
                                                                          Jeff J. Marwil (admitted pro hac vice)
United States Department of Justice                                       Peter J. Young
Civil Division                                                            PROSKAUER ROSE LLP
1100 L Street, N.W.                                                       Three First National Plaza, Suite 3800
Washington, DC 20005                                                      Chicago, Illinois 60602-4342
TEL: (202) 305-2419                                                       Telephone: (312) 962-3550
FAX: (202) 514-9163                                                       Facsimile: (312) 962-3551
Email: david.h.decelles@usdoj.gov
                                                                                           --and--
Attorneys for the United States
                                                                          Timothy Q. Karcher (admitted pro hac vice)
                                                                          Steven H. Holinstat
                                                                          Russell T. Gorkin
                                                                          PROSKAUER ROSE LLP
                                                                          Eleven Times Square
                                                                          New York, New York 10036
                                                                          Telephone: (212) 969-3000
                                                                          Facsimile: (212) 969-2900

                                                                          Co-Counsel to the Trustee

                                               CERTIFICATE OF SERVICE

        I hereby certify that on December 17, 2018, a copy of the foregoing Agreed Motion to
Extend Stay of Adversary Proceeding was filed electronically. Notice of this filing will be sent
to the following party/parties through the Court’s Electronic Case Filing System. Party/parties
may access this filing through the Court’s system.

David H DeCelles david.h.decelles@usdoj.gov
John C. Hoard johnh@rubin-levin.net, jkrichbaum@rubin-
levin.net;atty_jch@trustesolutions.com;sturpin@rubin-levin.net
Steven Howard Holinstat sholinstat@proskauer.com
Jeff J. Marwil jmarwil@proskauer.com,
npetrov@proskauer.com;pyoung@proskauer.com;sholinstat@proskauer.com
U.S. Trustee ustpregion10.in.ecf@usdoj.gov

       I further certify that on December 17, 2018, a copy of the foregoing Agreed Motion to
Extend Stay of Adversary Proceeding was mailed by first-class U.S. Mail, postage prepaid and
properly addressed, to the following:

None.

                                                                             /s/ John C. Hoard
                                                                             John C. Hoard
g:\wp80\trustee\caruso\itt educational - 86723901\adversary proceedings\dept. of ed - 86723917\drafts\motion extend stay.doc

                                                                      5
